PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/110,549
Filing Date: August 23, 2018
Appellant(s): Averback, Paul



__________________
Patrick A. Doody
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 9, 2021.
July 9, , from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Claim Interpretation
The limitation in claim 1 “in an amount within the range of from about 10 mg to about 350 mg” is interpreted as the total amount administered to the patient during a single administration step. The limitation in claim 1 “is administered in at least more than one foci of the prostate gland” is interpreted as a single administration step involves administration in at least more than one foci of the prostate gland and that the sum of the amounts administered to the at least more than one foci during a single administration step is from about 10 mg to about 350 mg. The limitation in claim 1 “is administered in this manner more than once at a different time from the initial administration” is interpreted as requiring an initial step wherein a total of from about 10 mg to about 350 mg are administered to at least more than one foci and at least one subsequent step at a different time wherein a total of from about 10 mg to about 350 mg are administered to at least more than one foci.
This interpretation is support by the specification paragraph [0069] and claims 1, and 9-12.
This interpretation is in conflict with Appellant’s interpretation presented on p. 4, section A, and lines 1-9 of the Appeal Brief. The Examiner is interpreting the independent claim 1 as a method of selectively destroying prostate gland overgrowth comprising administering 

Response to Argument
A. The Prior art Does Not Disclose or Suggest Administering FT in the Same Amounts Recited by the Present Claims
Appellant argues that the prior art does not disclose or suggest administering FT in the same amounts recited by the present claims. Appellant argues that the claims recite administering FT to treat more than 75% of the prostate gland by administering FT in at least more than one foci of the prostate gland, and administering FT in this manner more than once at a different time from the initial administration. And because the claims recite administering an amount of from 10 mg to 350 mg of FT “in at least more than one foci of the prostate gland,” the minimum amount of FT delivered during the initial treatment would be 20 mg, and the minimum amount administered in the claimed “more than once at a different time” means the minimum amount administered is 40 mg in total. The minimum amount recited by the claims is significantly higher than the highest amount disclosed by the prior art. The art therefore does 
The Examiner disagrees with Appellant’s assertion that the prior art does not teach the instant amounts of FT and that the minimum amount administered is 20 mg. As noted in the claim interpretation section, the Examiner is interpreting the amounts recited in the independent claim 1 as requiring that the total amount of FT administered in a single administration step (which involves at least more than one foci) is 10 mg to about 350 mg. The amount of FT administered is therefore not multiplied by the number of times FT administered. Otherwise, if FT is administered three times at three different locations on the prostate gland in the amount of 350 mg, the total amount of FT administered would be 1050 mg. Nowhere in the instant claims and instant specification is such an amount disclosed. In fact, the instant specification discloses in paragraph [0069] that “In other embodiments, the same dosage of FT as previously administered (2.5 mg--12-20% by volume of the gland), or smaller dosages, can be administered to multiple locations in the prostate during the same procedure, or in the same or 
Appellant does not dispute that both Shore 2010 and Shore 2011 teach administration of FT to treat BPH to humans at the highest dose of 10 mg. Shore 2010 discloses that they enrolled 175 men with BPH between the ages of 45 and 75 years, with an AUA Symptom Score ‡ 15, diminished peak urine flow (< 15 ml/s) and a prostate size of ‡ 40 g (Table 1). Each subject was randomized to receive a single TRUS-guided intraprostatic injection of 2.5, 5.0 or 10 mg NX-1207 (page 308, right col. Section 3.3.1, line 5-10). The prior art amount of 10 mg falls within the claimed range of “about 10 mg to about 350 mg” thereby satisfying this limitation.. Furthermore, Shore 2010 teaches that NX-1207 (another name for FT) is administered by transrectal intraprostatic injection under ultrasound guidance using a #22-gauge needle and that of the dose, 50% (5 ml) is injected into each lobe of the transition zone of the prostate (page 307, right col.. section 3.1, line 1-4). This satisfies the limitation of “about 10 mg to about 350 mg” and the limitation of “at least more than one foci”.  
In addition, Shore discloses that safety and tolerability studies included single-dose intravenous studies in rats and rabbits, repeat-dose intravenous toxicity studies in rats and rabbits and single-dose intraprostatic intraurethral, intravesical and intrarectal toxicity studies in dogs. That NX-1207 was well tolerated at 0.56 mg/kg in dogs (8 times the maximum intended human dose) and at 25 mg/kg i.v. in rodents (700 times the human dose) provides evidence that NX-1207’s therapeutic effect is prostate-specific and has no adverse effect on adjacent 
With regards to Appellant’s argument of treating more than 75% of the prostate, the Examiner notes that this recitation is an intended result.   Prior art Shore 2010 and 2011 teach every active method step of the claimed invention because they teach administering the same drug to the same patient population in the same amount and in the same manner as the instant claims. As a result, the claimed effect of treatment of more than 75% of the prostate is inherently met.  In addition, according to how the Examiner is interpreting the independent claim 1, the amount of 10mg as well as 350 mg treats 75% of the prostate gland. The cited prior art discloses the amount of 10 mg, therefore the method of the cited prior art treats 75% of the prostate gland. The arguments are therefore unpersuasive.
B. The Prior art’s Disclosure that FT is Safe is NOT the Same and Does NOT Suggest that FT Would Preserve Nerve, Stromal, Vascular, and Connective Tissue, and Urethral Musculature in Intimate Structural Proximity to the Loci of Administration 
The second argument made by the Appellant is that prior art’s disclosure that FT is safe is not the same and does not suggest that FT would preserve nerve, stromal, vascular, and connective tissue, and urethral musculature in intimate structural proximity to the loci of administration. Appellant argues that the cited art merely describes the safety of the use of NX-1207, which is not synonymous with preserving nerve, stromal, vascular, and connective tissue, and urethral musculature in intimate structural proximity to the loci of administration. Appellant argues that Nymox clinical trial merely states that administration of a slightly higher dose of 15 mg showed significant safety results with no significant drug-related adverse events 
The arguments are not persuasive because Shore 2010 discloses that FT has no adverse effect on adjacent pelvic tissues (page 309, section 3.4, left col. And right col. whole of first paragraph). Furthermore, Shore 2011 discloses that safety studies showed no toxic effect of high dosages on other tissues and no risk from repeated systemic administration of high dosages (page 381, right col. “conclusion and clinical experience” section, line 3-6). Both Shore 2010 and Shore 2011 disclose that the administration of FT did not affect the adjacent pelvic tissues in general. This definitely includes the recited nerve, stromal, vascular, and connective tissue, and urethral musculature. Furthermore, both references teach that FT is selective to the prostate (Shore 2010: abstract, section 3, page 307, line 1-2), therefore there is an expectation that a drug which is selective to the prostate gland will not affect the surrounding tissues.
C. The Mere Fact That a Drug is Safe Does NOT Motivate a Person Having Ordinary Skill in the Art to Dramatically Increase the Dosage 
Thirdly, Appellant argues that there is no evidence that repeated administration of FT is a result-effective variable and that the Examiner has not presented any evidence that repeated administration of increased amounts of FT over the long term was known to be safe and effective, or preserved the tissues and musculature in intimate contact with the loci of 
The arguments presented above are unpersuasive because both Shore 2010 and Shore 2011 disclose the instant high dose of 10mg administered to humans (Shore 2010: page 308, right col. Section 3.3.1, line 5-10; Shore 2011: page 379, right col. line 1-5). Therefore, the instant amount of 10 mg is not just a logical extrapolation from the conclusionary statement, but is an amount explicitly disclosed by both Shore 2010 and Shore 2011. Therefore, the high dosages of FT are the known in the art and were found to be safe and effective. Furthermore, Shore 2010 discloses that safety and tolerability studies included single-dose intravenous studies in rats and rabbits, repeat-dose intravenous toxicity studies in rats and rabbits and single-dose intraprostatic intraurethral, intravesical and intrarectal toxicity studies in dogs. That NX-1207 was well tolerated at 0.56 mg/kg in dogs (8 times the maximum intended human dose) and at 25 mg/kg i.v. in rodents (700 times the human dose) provides evidence that NX-1207’s therapeutic effect is prostate-specific and has no adverse effect on adjacent pelvic 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MERCY H SABILA/
Conferees:
/CHRISTINA BRADLEY/Acting Supervisory Patent Examiner, Art Unit 1654         
                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless Appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.